Russell, J.
The evidence being undisputed that the plaintiff had not complied with the requirements of section 1771 of the Civil Code (1910), relating to the registration of commercial fertilizers, before making the sale to the defendant, the verdict for the defendant was demanded; and the errors in the instructions to the jury, of which complaint is. made in the amended motion for new trial, are immaterial. Penal Code (1910), § 643; Zipperer v. Doyle, 124 Ga. 895 (53 S. E. 505).

Judgment affirmed.

Complaint; from city court of Zebulon — Judge Dupree. September 4, 1911.
E. M. Owen, William E. Beck, for plaintiff. J. T. Allen, contra.